EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16, line 2	replace “a.” with “(a)”
Claim 16, line 4	replace “b” with “(b)”
Claim 16, line 6	replace “the total” with “a total”
Claim 18, line 3	insert “coordination” prior to “catalyst” 
Claim 18, line 3	insert “conjugated diene” prior to “monomer”
Claim 19, line 3	insert “conjugated diene” prior to “monomer”
Claim 22, line 2	replace “the rate” with “a rate”
Claim 30, line 3	replace “a.” with “(a)’
Claim 30, line 5	replace “b.” with “(b)”
Claim 30, line 8	replace “c.” with “(c)”
Claim 35, line 2	replace “the molar” with “a molar”





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 16-35 are allowed over the closest references cited below.

The present invention is drawn to a method of polymerization, the method comprising the steps of:  (a) polymerizing a conjugated diene monomer in the presence of a coordination catalyst to form a reactive polymer having an active terminus and (b) inhibiting said step of polymerizing with a Lewis base selected from the group consisting of:  

                                       
    PNG
    media_image1.png
    75
    181
    media_image1.png
    Greyscale
 

wherein at least 60 % by weight of the Lewis base comprises a meso isomer.  
Another embodiment of the invention is a method of preparing a polymer, the method comprising the steps of:  (a) polymerizing a conjugated diene monomer in the presence of a lanthanide-based coordination catalyst to form a reactive polymer having an active terminus, (b) inhibiting said step of polymerizing with a Lewis base, wherein at least 60 % by weight of the Lewis base comprises a meso isomer, and (c) reacting the polymer at its reactive terminus with a functionalizing agent.  
See claims for full details. 

The closest reference is Luo et al. (US 8,324,329), which teaches a method for preparing functionalized polymer in the presence of a neodymium-based coordination catalyst and inhibiting the polymerization with 2,2-bis(2′-tetrahydrofuranyl)propane.  Reference does not teach use of at least 60 % by weight of the meso isomer of 2,2-bis(2′-tetrahydrofuranyl)propane. 
References listed in the accompanying PTO-892 have been cited to show the state of the art with regard to inhibiting polymerization of conjugated diene monomer with 2,2-bis(2′-tetrahydrofuranyl)propane or an oligomer thereof.  Polymerization is carried out in the presence of an anionic initiator rather than in the presence of a coordination catalyst.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 29, 2021